Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered June 6, 2001, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*735The defendant’s arguments regarding alleged prosecutorial misconduct during summation are largely unpreserved for appellate review (see CPL 470.05 [2]). In any event, the comments alleged to be inflammatory or prejudicial were fair comment on the evidence (see People v McHarris, 297 AD2d 824, 825 [2002]), responsive to arguments and theories presented in the defense counsel’s summation (see People v Galloway, 54 NY2d 396, 399 [1981]), or harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]). Ritter, J.P., Krausman, Luciano and Cozier, JJ., concur.